     Case 3:18-cv-00331-BEN-LL Document 428-1 Filed 12/04/20 PageID.26783 Page 1 of 3


 1     Vinita Ferrera (pro hac vice; MA Bar No. 631190)
 2     Wilmer Cutler Pickering Hale & Dorr LLP
       60 State Street
 3     Boston, MA 02109
 4     Tel: (617) 526-6556
       vinita.ferrera@wilmerhale.com
 5

 6     Valerie M. Goo (SBN 187334)
        VGoo@crowell.com
 7     Kent B. Goss (SBN 131499)
 8      KGoss@crowell.com
       Crowell & Moring LLP
 9     515 South Flower St., 40th Floor
10     Los Angeles, CA 90071
       Tel: (213) 622-4750
11

12     Additional counsel listed on signature page

13     ATTORNEYS FOR DEFENDANT
14     MILLERCOORS LLC

15
                              UNITED STATES DISTRICT COURT
16
                            SOUTHERN DISTRICT OF CALIFORNIA
17

18
       STONE BREWING CO., LLC,                       Case No.: 3:18-cv-00331-BEN-LL
19
                Plaintiff/Counterclaim Defendant,
20                                                   DECLARATION OF MOLLY A.
       v.                                            JONES IN SUPPORT OF
21                                                   DEFENDANT MILLERCOORS
       MILLERCOORS LLC,
22                                                   LLC’S MOTION FOR LEAVE TO
                Defendant/Counterclaim Plaintiff.    FILE DECLARATION OF KELLY
23                                                   TWIGGER IN SUPPORT OF
24                                                   MILLERCOORS LLC’S
                                                     OPPOSITION TO PLAINTIFF’S
25                                                   OFFER OF PROOF RE: WITHHELD
26                                                   EVIDENCE/MIL NO. 5 UNDER
                                                     SEAL
27

28

                                                          DECLARATION OF MOLLY A. JONES IN SUPPORT OF
                                                             MILLERCOORS’ MOTION TO FILE UNDER SEAL;
                                                                          CASE NO. 3:18-CV-00331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 428-1 Filed 12/04/20 PageID.26784 Page 2 of 3


 1             I, Molly A. Jones, declare as follows:
 2             1.    I am an attorney with Crowell & Moring LLP and counsel of record for
 3     Defendant MillerCoors LLC (“MillerCoors”) in the above-captioned litigation. I make
 4     this declaration based upon my knowledge of the facts stated herein, and, if called to
 5     testify, I could and would testify competently thereto.
 6             2.    I submit this declaration in support of MillerCoors’ Motion for Leave to File
 7     Declaration of Kelly Twigger in Support of MillerCoors LLC’s Opposition to Plaintiff’s
 8     Offer of Proof Re: Withheld Evidence/Mil No. 5 Under Seal, pursuant to Local Rule
 9     79.2.
10             3.    The Declaration of Kelly Twigger, which MillerCoors seeks to file under
11     seal, contains commercially sensitive and proprietary business information and thus
12     warrants sealing under the compelling reasons standard. The document contains facts and
13     data relating to MillerCoors’ business strategy, its consumers, and agreements with third
14     parties. If made public, this information would provide MillerCoors’ competitors with an
15     unfair competitive advantage. In addition, the information contained in the declaration
16     has been designated as confidential under the operative Protective Order by MillerCoors.
17             I declare under penalty of perjury under the laws of the United States of America
18     that the foregoing is true and correct.
19             Executed this 4th day of December 2020.
20

21                                                         /s/ Molly A. Jones
22                                                         Molly A. Jones

23

24

25

26

27

28

                                                                 DECLARATION OF MOLLY A. JONES IN SUPPORT OF
                                                 -1-                MILLERCOORS’ MOTION TO FILE UNDER SEAL;
                                                                                 CASE NO. 3:18-CV-00331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 428-1 Filed 12/04/20 PageID.26785 Page 3 of 3


 1                                 CERTIFICATE OF SERVICE
 2
             I hereby certify that on this, the 4th day of December 2020, the forgoing document
 3
       was served via email on Plaintiff’s counsel of record.
 4
                                                     By:   /s/ Valerie M. Goo
 5
                                                           Valerie M. Goo
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                             DECLARATION OF MOLLY A. JONES IN SUPPORT OF
                                               -2-              MILLERCOORS’ MOTION TO FILE UNDER SEAL;
                                                                             CASE NO. 3:18-CV-00331-BEN-LL
